Fourth Court of Appeals
                               San Antonio, Texas
                                       June 1, 2016

                                   No. 04-16-00021-CR

                                  Robert Allen NEELY,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR7454
                    The Honorable Jefferson Moore, Judge Presiding


                                     ORDER

       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief was filed on May 31, 2016.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court